UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7212



ANDRE SYLVESTER WATTS,

                                              Plaintiff - Appellant,

          versus


MS.   EASTERN-TAYLOR,   S-1   Post    Officer;
LIEUTENANT HICKS; SERGEANT BYRD,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-02-861-AM)


Submitted: December 22, 2003               Decided:   January 14, 2004



Before WIDENER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andre Sylvester Watts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Andre Sylvester Watts appeals the district court’s denial

of his Fed. R. Civ. P. 60(b) motion in which he sought to vacate

its judgment dismissing his 42 U.S.C. § 1983 (2000) complaint

pursuant to 28 U.S.C. § 1915A(b)(1) (2000) for failure to state a

claim upon which relief could be granted.    Finding no reversible

error, we affirm for the reasons stated in the district court’s

order.   See Watts v. Eastern-Taylor, No. CA-02-861-AM (E.D. Va.

July 28, 2003.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -